DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 6-9, 13, 14, 17, 19-26, 29, 31, 34, 36, 37, and 41-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al (US20170137826) and Sibley et al (WO2012131365). It should be noted that the examiner relies on the disclosure in priority document US62/257,109, filed 11/18/2015 in applying the Hastings et al. reference above.
Hastings et al has taught the use of antisense compounds, 8-30 nucleotides in length, targeting LRRK2 encoding nucleic acids including the LRRK2 sequence depicted as SEQ ID NO:3 in the instant specification (GenBank accession NM_198578.3). It has been taught that the compounds can be used in the treatment of Parkinson’s disease. It has been taught that the antisense compounds can be used to alter splicing and/or inhibit expression of LRRK2. It has been taught that the antisense compounds can be chemically modified to prevent enzymatic degradation, triggering of innate immune response, or inflammation response. It has been taught modifications to internucleoside linkages including morpholinos. It has been taught other modifications including bicyclic sugar modifications and 2’MOE modifications. It has been taught that conjugates can be used and it has also been taught that the antisense compound can be formulated suitable for administration to a patient. Hastings et al have not specifically taught all of the specifically recited modifications and do not exemplify an actual treatment of Parkinson’s disease.
Sibley et al have taught a method comprising administering to an animal having Parkinson's disease (p1, ln 7-8 -The present invention relates to therapeutic molecules and the use of such therapeutic molecules in the suppression or prevention of Parkinson's disease; p17, ln 4-7 -in one aspect, the invention provides a dsNA molecule as described herein, or a nucleic acid vector as described herein, for use in the treatment of Parkinson's disease. In one embodiment, the treatment of Parkinson's disease comprises the treatment of a human subject having Parkinson’s disease.; p17, ln 14-15 -In one aspect, the invention provides a 
While the above references do not provide an actual example of Parkinson’s treatment they have both taught that LRRK2 is causative of Parkinson’s and has been taught to be a known target for the treatment of Parkinson’s. The instant specification also does not provide an actual example of treating Parkinson’s disease. The prior art has clearly provided a motivation to treat Parkinson’s disease via antisense or ds RNAs targeting LRRK2 to inhibit expression or to target and alter splicing and/or expression of LRRK2. The prior art has specifically suggested to do so, for example. The modifications recited in the claims were well known and routinely used well before the instant application was effectively filed. The modifications recited were used in the prior art to provide for increased stability/effectiveness in an in vivo environment which is the same reason they are used herein. The recited symptoms recited as being ameliorated would be expected in any treatment of Parkinson’s, for example. One in the art would clearly have realized that the prior art has specifically suggested to treat Parkinson’s disease via inhibitory nucleic acids where it would clearly have been obvious to chemically modify the nucleic acids since the cited prior art has specifically taught to do so and where all of the recited modifications were well known and routinely used in the art for the same purpose as used in the instant invention.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635